Citation Nr: 0411205	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-14 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 
38 U.S.C.A.  § 1151 for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to October 1967.  
He died in November 1998 and was survived by his wife (the 
appellant).  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  

The Board remanded the case in April 2003 with instructions that 
the RO notify the appellant of the provisions of the Veterans 
Claims Assistance Act of (2000) (VCAA), which had been enacted 
after the initial denial of the appellant's claim.  That 
development has been accomplished and the case is once again 
before the Board for review.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed to 
substantiate her claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.

2.  The veteran died in November 1998; according to the death 
certificate, the immediate cause of death was sepsis due to or as 
a consequence of multiple organ infection.  

3.  The veteran had been on immuno-suppressive medication since a 
right lung transplant in 1992.

4.  The veteran was hospitalized at a VA medical facility from 
July 1998 to October 1998 for uncontrolled pain, shortness of 
breath, and malnutrition; at that time, he was placed on 
antibiotics after developing a localized infection at the site 
where a percutaneous endoscopic gastrostomy (PEG) tube had been 
placed.  

5.  The veteran was transferred to a private hospital in November 
1998, where he died as a result of sepsis and multiple organ 
infection.

6.  In November 1999, a VA physician reviewed the claims file and 
consulted with an infectious disease specialist before concluding 
that the veteran's death was not a result of carelessness, 
negligence, or lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 2002); 38 C.F.R.    §§ 3.102, 3.159, 3.326, 3.358, 
3.800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC benefits under 38 U.S.C.A.  § 1151.  
She claims that the veteran's death was due to negligence by 
health care professionals while he was hospitalized at a VA 
medical facility.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly developed 
for appellate purposes.  The Board will then address the issue on 
appeal, providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  




I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform her 
whether she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
appellant was informed of the evidence needed to substantiate her 
claim by means of a rating decision dated in February 2000; a 
Statement of the Case issued in April 2000; Supplemental 
Statements of the Case issued in June 2003 and January 2004; as 
well as various letters by the RO and the Board.

In the rating decision, the appellant was informed of the basis 
for the denial of her claim and of the type of evidence that she 
needed to submit to prevail.  In the Statement of the Case and 
Supplemental Statements of the Case, the RO notified the appellant 
of all regulations pertinent to her claim, informed her of the 
reasons for the denials, and provided her with additional 
opportunity to present evidence and argument.  In addition, the RO 
advised the appellant in letters dated April 2003 and May 2003 of 
the evidence necessary to support her claim and of the respective 
duties of the VA and of the appellant in obtaining that evidence.  
The Board also remanded the case in April 2003 and instructed the 
RO to notify the appellant of the provisions of the VCAA.  
Therefore, the Board finds that the rating decision, Statement of 
the Case, Supplemental Statements of the Case, and related letters 
provided to the appellant specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the initial RO decision was 
made prior to the enactment of the VCAA.  The VA believes that the 
Pelegrini decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

While the notice provided to the appellant was not given prior to 
the first RO adjudication of the claim, the notice was provided by 
the RO, the content of which fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to the VA 
notices.  In response to the VA notices, moreover, the appellant 
and her representative have not indicated that there is any 
additional evidence that needs to be obtained in order to fairly 
decide her claim.  Under these circumstances, the Board finds that 
the appellant will not be prejudiced by the Board proceeding with 
a decision. 

The VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  Here, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, as 
the RO obtained all private and VA medical records identified by 
the appellant and her representative.  In addition, a VA examiner 
reviewed the claims file and offered an opinion as to whether VA 
treatment caused or contributed to the veteran's death.  
Accordingly, the Board finds that no further action is necessary 
to meet the requirements of the VCAA. 

II.  Discussion

The appellant claims that she is entitled to DIC benefits for the 
cause of the veteran's death under 38 U.S.C.A.  § 1151.  She 
maintains that the veteran's death was caused by his an infection 
he developed after negligently being placed in a VA hospital room 
with two other patients while he was on immuno-suppressive 
medication following a bilateral lung transplant.  She argues that 
it was medical negligence for the VA not to isolate the veteran, 
which would have prevented his death.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence is 
against the appellant's claim. 

A.  Legal Criteria

The current provisions of 38 U.S.C.A. § 1151 (West 2002) provide, 
in pertinent part, that:
	
(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and - (1) the disability or death 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 
1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably foreseeable.  
See Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993), Ross v. 
Derwinski, 3 Vet. App. 141, 144 (1992).  In the alternative, it 
must be shown that there is additional disability due to VA 
treatment that was careless, negligent, or otherwise administered 
in some degree of error as set forth above.

B.  Factual Background

The evidence shows that the veteran died in November 1998.  The 
death certificate lists the immediate cause of death as sepsis due 
to or as a consequence of multiple organ infection.  An autopsy 
was not performed.

The relevant facts prior to his death are as follows.  The record 
shows that the veteran underwent a right lung transplant in 1992 
after a long history of cystic sarcoidosis, and that he had been 
placed on immunosuppressive therapy with cyclosporine since that 
procedure.  He also underwent multiple resections, the most recent 
of which was performed in February 1998. 

In July 1998, he was admitted to a VA hospital after passing out 
on several occasions for three days.  It was also noted that the 
veteran was experiencing uncontrolled pain, shortness of breath, 
and malnutrition.  Hospital treatment focused on pain control 
secondary to squamous cell carcinoma resection.  A PEG tube was 
also placed due to the veteran's malnutrition.  Apparently, the 
veteran had lost approximately 50 pounds in the months prior to 
admission.  Purulent drainage from around the PEG tube was noted 
three to four days after placement.  As a result, the veteran was 
placed on antibiotics as well as topical Bacitracin and Peroxide.  
Cultures were taken, which grew out pseudomonas aeruginosa.  
Cephradine was therefore discontinued and the veteran was placed 
on Levaquin, which was to be continued for fourteen days.  The 
infection was thought to be localized, as no abscess or abdominal 
wall infection was noted.  The veteran was apparently placed in a 
room with other patients until he was discharged in October 1998.

The veteran was transferred to the emergency room at St. Anthony's 
Medical Center in November 1998.  Upon admission, he was in shock 
with respiratory failure and on life support.  On the following 
day it was noted that he was hypotensive and had gram negative 
bacilli growing in his blood, which fit the criteria for sepsis 
syndrome.  The diagnostic impression included: (1) sepsis/systemic 
inflammatory response syndrome, (2) respiratory failure, (3) 
sarcoidosis, (4) chronic immunosuppression due to lung 
transplantation and anti-rejection medication, (5) disseminated 
intravenous coagulation, (6) gastrointestinal bleed, and (7) 
anemia.  After several weeks of treatment, the veteran died at St. 
Anthony's Hospital as a result of sepsis due to multiple organ 
infection.  

Following his death, J.O., M.D., submitted two letters in support 
of the appellant's claim.  However, neither letter attributed the 
veteran's death to negligence, carelessness, or fault on the part 
of VA staff.  In a February 1999 letter, Dr. J.O. stated that the 
veteran died at St. Anthony's Medical Center after having 
presented with decreased blood pressure, fever and evidence of 
septic shock.  Dr. J.O. pointed out that the veteran was diagnosed 
with pseudomonas sepsis after multiple previous hospitalizations 
at the VA hospital.  Dr. J.O., in essence, reiterated these facts 
in a May 2003 letter. 

In November 1999, a VA physician reviewed the veteran's claims 
file and consulted with an infectious disease specialist to 
determine whether the veteran's death was due to VA treatment that 
was careless, negligent, or otherwise administered in some degree 
of error.  The physician recorded the following history.  The 
veteran was initially treated at a VA medical center, where an 
infection of a PEG tube was identified.  This was felt to have 
been localized.  Cultures were taken and the veteran was started 
on antibiotics.  The veteran was then transferred to Jefferson 
Barracks VA Medical Center in a multi-person room and again placed 
on antibiotics.  The physician indicated that the placement in a 
room with other patients was considered to be the standard of care 
according to infection control guidelines based nationally.  
According to the physician, the unique situation was that the 
veteran was on antibiotics and the wound was felt to be localized.  
He then reiterated that it was not against standards of national 
care for someone to be placed in that setting, even if  
immunocompromised, if the wound was localized and the patient was 
on antibiotics.  The examiner concluded that he did not believe 
"there was any sign of negligence or improper care on the part of 
the VA Medical Center or its staff that would have contributed to 
this veteran's demise[,] and that the standards of care generally 
met across the nation for infection control were met." 

C.  Analysis

After applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1151.  
There is no competent evidence of record showing carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in its decision not to 
isolate the veteran because he was on immuno-suppressive 
medication.  The Board notes that Dr. J.O. indicated that the 
veteran had been diagnosed with pseudomonas sepsis after multiple 
previous hospitalizations at the VA hospital.  At no time, 
however, did Dr. J.O. indicate that the veteran's sepsis was due 
to carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA staff.

The Board places significant probative value on the November 1999 
opinion provided by a VA physician, who reviewed the entire record 
and consulted with an infectious disease specialist.  Based on 
that review, the physician explained that it was not against 
standards of national care for someone to be placed in a room with 
other patients, even if immunocompromised, if the wound was 
localized and the patient was on antibiotics.  Thus, the physician 
stated that he did not believe that "there was any sign of 
negligence or improper care on the part of the VA Medical Center 
or its staff that would have contributed to this veteran's demise 
and that the standards of care generally met across the nation for 
infection control were met." 

The Court has held that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's position.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Here, for example, 
the VA physician discussed the appellant's theory in support of 
her claim for DIC benefits before providing his opinion.  

The only evidence in support of the appellant's theory concerning 
the cause of the veteran's death are statements provided by the 
appellant herself and her representative.  However, as laypersons 
without the appropriate medical training or experience, neither 
the appellant nor her representative is competent to establish, by 
assertions alone, probative evidence in support of the claim. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  The Board is 
sympathetic to the appellant's loss of her husband; nevertheless, 
the Board may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  The 
Board has considered the doctrine of reasonable doubt; however, 
because the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.  


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



